PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/234,814
Filing Date: 28 Dec 2018
Appellant(s): YEE et al.



__________________

Michael MacCallum

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/27/2021
(1)     Grounds of Rejection to be reviewed on Appeal:

Every ground of rejection set forth in the Office action dated 01/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2)     Response to Argument:

2-1)   Appellant argued on page 4 of the Appeal brief that: The inclusion of “an expansion device” in the claims bears no significance to the current §103 rejections of the claims because the phrase is part of an alternative clause (i.e., “a dedicated refrigeration system ... that includes at least one of the following: condenser coils, evaporator coils, a battery, or an expansion device”), and the Examiner has rejected the claims based on the prior art’s reference to a battery, not an expansion device.
2-1A)    In response, the Examiner respectfully disagrees. It is noted that the proposed amendment to the claim change the scope of invention as examined in the Final rejection 1/26/2021. In this case, the previous narrowed claimed limitation of “…that includes at least one of the following: condenser coils, evaporator coils, a battery, or an expansion device” could have exclude potential prior art that can be used on the current amended sets of claims. Because of this reason the amendment is not entered.


2-2)    Appellant argued on page 4 of the Appeal brief regarding rejection under 35 U.S.C. §112 that: Applicant does not argue the patentability of claim 1 under 35 U.S.C. §112, and can simply amend the claim after this appeal to remove the language at the root of that rejection. However, Applicant wishes to proceed with an appeal with respect to the §103 rejections because the Examiner and Applicant have reached an impasse.
2-2A)    In response, it is noted from the above remarks that the Appellant admitted the validity of the rejections made under 35 U.S.C. §112 (a) and (b) by the Examiner in the Final office action. Therefore, the Examiner respectfully asks the Board to Affirm the Examiner’s rejections under 35 U.S.C. §112 (a) and (b). 


2-3)     Appellant further argued on page 5 of the Appeal brief regarding claim 1 that: it would not have been obvious to one of skill in the art to incorporate High’s battery into Tadashi’s cooler 29 with cool storage agent 2.
2-3A)     In response, to clarify, it is not the examiner’s position that the incorporation of High’s rechargeable battery into Tadashi’s cooler 29 or cool storage agent 2 to operate cooler 29 alone, instead, the Examiner clarifies that in addition to the system by Tadashi, High provides a rechargeable battery which is part of the temperature control device 130 which may be powered by a power source comprising one of more of a power cord, a power port, a power adapter, and a battery (refer to par. 20 of High) to Tadashi’s system. The temperature control device 130 is configured to affect the temperature inside the insulated storage compartment before, during, and/or after the transport of the portable housing to a customer premises (refer to par. 20). Therefore, by applying an additional rechargeable battery of High into the system of Tadashi 
In addition, from High’s disclosure (refer to par. 20), it is implicitly taught that the temperature control device 130 which may comprise a powered active cooling device configured to lower the temperature in the insulated storage compartment 120. In turn, based on this disclosure, the Examiner interprets the powered active cooling device to be essentially have a cooling module (for example: a rechargeable battery for powering cooling device as a unit), since the powered active cooling device includes the battery.  Therefore the argument is not persuasive.

2-4)       Appellant further argued on page 5 of the Appeal brief that: Tadashi’s “cold storage agent 2” within its modular container 1 is not battery powered. What good would a battery do? There would be no benefit to connecting Tadashi’s cold storage agent 2 to a battery.
2-4A)      In response, as noted in the subparagraph 2-3A), the Appellant repetitive argument regarding each and every elements of claim 1 addressed in all of the above examiner's responses (See specifically 2-3A).

2-5)    Appellant further argued on page 6 of the Appeal brief that: A battery would be of no use for Tadashi’s mobile refrigerator 1. Any inclusion of a battery into Tadashi would require such a substantial reconstruction of Tadashi’s modular container that so greatly impacts the principle of operation of Tadashi’s modular container. The Examiner cannot 
2-5A)     In response, the Appellant repetitive argument regarding each and every elements of claim 1 addressed in all of the above examiner's responses (See specifically 2-3A).

2-6)     Appellant argued on page 8 of the Appeal brief regarding claim 7 that: the product case 7 is a smaller removeable compartment within the larger modular container 1, similar to a vegetable tray commonly found in home refrigerators. But, sliding the product case 7 in and out of the modular container 1 does not change the overall interior volume of the modular container 1. 
2-6A)       In response, to clarify, the overall physical volume of the modular container (1) of Tadashi is expandable with full extension of the product case (7). During the full extension of the product case the volume of the modular container will expand between the front side of the product case (7) and the back side (4) of the modular container (1). However, if the Appellant is arguing the prior art “usable” volume of the modular container (1) does not increase as expand out for access, then the Appellant has to amend the claim accordingly. As it stands in view of the broadest interpretation of the claim language the prior art reads into the claim language. Therefore, the Appellant argument is unpersuasive. 

2-7)      Appellant argued on pages 8-9 of the Appeal brief regarding claim 8 that: the exterior wall of product case 7 is not an exterior wall of the overall modular container 1. 
2-7A)     In response, the Appellant repetitive argument regarding each and every elements of claim 8 addressed in all of the above examiner's responses (See specifically 2-6A).


For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,

/MARTHA TADESSE/   
Examiner, Art Unit 3763 
Conferees: 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/OREN I GINSBERG/RQAS, OPQA               
                                                                                                                                                                                         
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),